Exhibit - 10.13

 

 

Montpelier Re Holdings Ltd.
Amended and Restated Directors Share Plan

 

1.         Purpose of this Plan.

 

The purpose of this Montpelier Re Holdings Ltd. Directors Share Plan (as amended
from time to time, the “Plan”) is to provide Non-Employee Directors of
Montpelier Re Holdings Ltd. (the “Company”) with the opportunity to receive
equity-based compensation for their services to the Company.

 

2.         Definitions.

 

“Annual Meeting” means the Company’s annual general meeting of shareholders.

 

“Annual Retainer” means the annual amount payable by the Company to a
Non-Employee Director for Board service as a Non-Employee Director.

 

“Board” means the Board of Directors of the Company.

 

“Director” means an individual who is a member of the Board.

 

“Non-Employee Director” means an individual who is a Director and who does not
receive compensation for service as an employee of the Company or any of its
subsidiaries, including an individual who is a Director and who previously did
receive compensation for service as an employee of the Company or any of its
subsidiaries.

 

“Participant” means a Non-Employee Director who elects to participate in this
Plan.

 

“Plan Year” means (i) the period beginning on the date of the 2005 Annual
Meeting and ending on the date immediately preceding the date of the 2006 Annual
Meeting and (ii) for each year beginning on and after the date of the 2006
Annual Meeting, the period beginning on the date of the Annual Meeting and
ending on the date immediately preceding the date of the next Annual Meeting,
for so long as this Plan shall remain in effect.

 

“Share” means a common share of Montpelier Re Holdings Ltd., par value 1/6 cent
per share.

 

“Share Unit” means an award granted under Section 4(b) of this Plan, each of
which units represents the right to receive a Share in accordance with the terms
of the Plan or any award agreement evidencing such award.

 

--------------------------------------------------------------------------------


 

 

3.         Effective Date; Eligibility.

 

(a)   This Plan shall become effective from and including the date of the 2005
Annual Meeting.  This Plan was amended and restated effective as of July 26,
2007.

 

(b)   Only Non-Employee Directors shall be eligible to participate in this Plan.

 

(c)   In order to participate in this Plan, a Non-Employee Director shall
complete a notice of election, in such form as the Board or its designee may
prescribe.  Such form shall be submitted on or before the date of each Annual
Meeting beginning with the 2005 Annual Meeting with respect to the Plan Year
beginning on such date.  Such election shall be deemed effective upon the
election of the Non-Employee Director to serve as a member of the Board at the
Annual Meeting.  Once made, an election shall remain in effect with respect to
that Plan Year and any subsequent Plan Year, unless an election to revoke
participation is filed with respect to a Plan Year on or prior to the beginning
of such Plan Year.

 

4.         Awards.

 

(a)   Each Non-Employee Director who elects to participate in this Plan will
have his or her Annual Retainer reduced by an aggregate amount of $30,000, such
reduction to be made on a quarterly basis in arrears during the Plan Year in the
amount of $7,500 per quarter.

 

(b)   In connection with each quarterly reduction in accordance with
Section 4(a), the Participant shall be credited with an award of Share Units
having a Fair Market Value of $7,500 on the date of issuance.  For purposes of
this Plan, “Fair Market Value” means the average closing per share price of a
Share for the five days prior to and including the date of issuance of the Share
Units, as quoted on the New York Stock Exchange or, if the Shares are no longer
quoted on the New York Stock Exchange, as quoted on another nationally
recognized stock exchange.

 

5.         Terms and Conditions of Awards.

 

(a)   Each Share Unit granted under Section 4(b) shall represent a Participant’s
right to be issued one fully paid Share upon the termination of his or her
service as a Director for any reason.  Each Share issued under this Plan shall
be issued in consideration of the Director’s services to the Company.

 

(b)   The Shares underlying a Participant’s Share Units (or cash in lieu of all
or some of such Shares, at the discretion of the Compensation and Nominating
Committee of the Board) shall be delivered to him or her

 

 

2

--------------------------------------------------------------------------------


 

as soon as reasonably practicable following his or her termination of service as
a Director (the “Share Unit Delivery Date”); provided that such Share Unit
Delivery Date shall occur prior to such time that would result in, to the extent
necessary to avoid the incurrence of any “additional tax” or interest under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended.

 

(c)   Share Units shall carry no voting rights.

 

(d)   During the period the Share Units are outstanding, they shall be credited
with additional Share Units having a value equal to dividends declared on the
number of Shares to which the Share Units then relate.  Such additional Share
Units shall be paid out at the same time and in the same form as the Share Units
issued pursuant to Section 4(b) above.

 

(e)   Share Units, and the Shares underlying such Share Units, may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by a
Participant until the Shares underlying such Share Units (or cash, as
applicable) have been delivered on the Share Unit Delivery Date.

 

6.         Bermuda Government Regulations.

 

The Company shall not issue any Shares hereunder unless and until all licenses,
permissions and authorizations required to be granted by the Government of
Bermuda, or by any authority or agency thereof, shall have been duly received.

 

7.         Amendment, Suspension and Termination.

 

 This Plan may be amended or terminated by the Board at any time.  No amendment
shall adversely affect any right of any Participant with respect to any Share
Units previously granted without such Participant’s written consent.

 

8.         Miscellaneous.

 

(a)   No Right to Nomination.  Nothing contained in this Plan shall confer upon
any Director the right to be nominated for re-election to the Board.

 

(b)   Withholding.  The Company shall have the right to deduct from any award
under this Plan any federal, state or local income or other taxes required by
law to be withheld with respect to such award, as it may deem necessary or
appropriate, in its sole discretion.

 

(c)   Other Tax Considerations.  Any Participant who is a taxpayer in a
jurisdiction in which Share Units would be taxable upon

 

3

--------------------------------------------------------------------------------


 

issuance will receive an award of Shares under this Plan in lieu of Share Units.

 

(d)   Governing Law.  This Plan shall be governed by and construed in accordance
with the laws of Bermuda, without regard to conflicts of laws principles.

 

4

--------------------------------------------------------------------------------